By the Court,
Dixoít, C. J.
It was held in Knox vs. Cleveland, 13 Wis. 245, tbat under tbe statutes of 1849, tbe formal execution and record of a tax deed of unoccupied premises, drew after it tbe possession, and made it incumbent on tbe previous owner, if be desired to contest its validity, to commence bis action or take actual adverse possession within tbe period of limitation prescribed, else bis right was gone-Tbis case comes fully within tbe principle there laid dowm *101and it becomes unnecessary for us to consider tbe other questions presented.
Judgment affirmed.